Slip Op. 02-136

                 UNITED STATES COURT OF INTERNATIONAL TRADE

__________________________________________
ALTOS HORNOS DE MEXICO, S.A. DE C.V., :
                                           :
            Plaintiff,                     :
                                           :
      v.                                   :
                                           :
UNITED STATES OF AMERICA,                  :
                                           :
            Defendant,                     :              Before: Wallach, Judge
                                           :              Consol. Court No.: 01-00018
      and                                  :
                                           :
BETHLEHEM STEEL CORPORATION,               :
and UNITED STATES STEEL                    :
CORPORATION,                               :
                                           :
            Defendant-Intervenors.         :
__________________________________________:


                                   JUDGMENT ORDER


        Upon consideration of the Department of Commerce’s (“Commerce”) Final Results of
Redetermination Pursuant to United States Court of International Trade Remand Order, Altos
Hornos de Mexico, S.A. de C.V. v. United States, et al., Court No. 01-00018 (April 15, 2002)
(“Remand Determination”); and pursuant to the telephonic status conference held on Monday,
October 7, 2002, with Kermit Alstead, appearing on behalf of Plaintiff Altos Hornos de Mexico,
S.A. de C.V.; Lucius B. Lau and Scott McBride appearing on behalf of the United States; and
Jennifer Ricardi appearing on behalf of Defendant-Intervenors Bethlehem Steel Corporation and
United States Steel Corporation; at which time each party indicated it had not filed comments
contesting Commerce’s Remand Determination; the Court having reviewed Commerce’s
Remand Determination and all pleadings and papers on file herein, and good cause appearing
therefore, it is hereby

     ORDERED that Commerce’s Remand Determination is in accordance with this court’s
Remand Order of April 15, 2002; and it is further

        ORDERED that the Final Results of Redetermination Pursuant to United States Court of
International Trade Remand Order, Altos Hornos de Mexico, S.A. de C.V. v. United States, et
al., Court No. 01-00018 (April 15, 2002), issued on June 28, 2002, are sustained.


                                                    __________________________
                                                    Evan J. W allach, Judge

Dated:         November 12, 2002
               New York, New York